Citation Nr: 1030713	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  02-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
Entitlement to a total disability rating based on individual 
unemployability (TDIU), to include on an extraschedular basis.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from August 1972 to September 
1976.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran appeared at a Travel Board hearing in January 2006 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.
 
This issue has twice been remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development, the most recent of which was in January 2008.  The  
AMC/RO completed the additional development as directed, 
continued to deny the claim, and returned the case to the Board 
for further appellate review.
 
The Board's instructions to the AMC/RO included issuance of a 
statement of the case for the issues of entitlement to service 
connection for depression, secondary to multiple service-
connected disabilities; and entitlement to a compensable rating 
for scars, left wrist, postoperative excision multiple ganglion 
cysts.  A February 2010 rating decision granted a 10 percent 
rating for a superficial scar painful on examination, effective 
July 2004.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  
The notice of the decision informed the Veteran the allowance of 
a compensable rating constituted a full grant of the benefit 
sought.  There is no evidence in the claims file the Veteran 
appealed the decision.  The statement of the case for the 
depression claim was issued in February 2010.  There is no 
evidence in the claims file that the Veteran submitted a 
substantive appeal in response to the statement of the case.  
Thus, that issue is not before the Board and will not be 
discussed in the decision below.  See 38 C.F.R. § 20.200 (2009).
 
 

FINDINGS OF FACT
 
1.  The AMC/RO complied with all directives of the January 2008 
Board Remand.
 
2.  The preponderance of the competent evidence is against 
finding that the Veteran is unable to obtain and maintain 
substantially gainful employment due solely to his service-
connected disabilities.
 
 
CONCLUSION OF LAW
 
The requirements for referral for consideration of a TDIU on an 
extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 3.340, 3.341, 4.1, 4.7, 4.16(b) (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  In July 2006 and April 2008 VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and notice of how disability ratings and 
effective dates are assigned.  The Board finds the letters 
content compliant with the VCAA.  See 38 C.F.R. § 3.159(b)(1).
 
Thereafter, the claim was reviewed on a de novo basis, as shown 
in the supplemental statements of the case.  Thus, any timing-of-
notice error was cured and rendered harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case is sufficient to cure a timing defect).  
Any initial content deficiency did not frustrate the statutory 
purposes of content-compliant notice, and the evidence shows the 
Veteran is aware of what is needed to prove his claim.   He had a 
meaningful opportunity to participate in the adjudication of the 
claim at all stages.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Thus, the Board finds any error was rendered 
harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 
1696, 173 L.Ed.2d 532 (2009).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The remand directed the AMC/RO to obtain 
any available Social Security Administration records related to 
the Veteran's denied claim for benefits.  The AMC/RO sought the 
records but was informed there were no records available.  A 
March 2009 Memorandum notes the AMC/RO determined the records 
were unavailable.  The Board also notes the Veteran's several 
assertions that the information in the claims file is not 
accurate, but the Board notes the Veteran disputed what an 
examiner noted he reported.  These are matters that relate to 
weight and credibility, and do not go to the accuracy of a 
particular document in the claims file.  The Veteran also 
asserted his records inaccurately stated that he has lupus, but 
the accuracy of that assertion in no way impacts his claim as he 
is not service connected for lupus; the actual diagnosis was 
"rule out lupus;" and the Veteran is seeking benefits based on 
the disabling impact of his service-connected disabilities alone.
 
While the Veteran may not have received full notice prior to the 
initial decision, as found above, after notice was provided he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Id.  Thus, the Board 
may address the merits of the appeal.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Schedular Criteria.
 
For VA purposes, a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent
 or  more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty threshold 
for one person) shall not be considered substantially gainful 
employment.  If the total rating is based upon a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, however, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to advancing 
age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).
  
 



Analysis
 
The Veteran is service connected for tinea pedis, evaluated as 30 
percent disabling; recurrent synovitis of each wrist, each 
evaluated as 10 percent disabling; a residual left wrist surgical 
scar, status post excision of ganglion cysts, evaluated as 10 
percent disabling; and for post operative residuals of an 
excision of a neck mass lesions, evaluated as noncompensable.  
His total combined rating is 50 percent.  See 38 C.F.R. § 4.25.  
The combined rating includes a bilateral factor of 2.7 percent 
for the wrists.
 
As is immediately apparent, the Veteran does not meet either 
requirement for scheduler consideration.  His combined total 
rating is less than 70 percent, and he does not meet the multiple 
disability requirement that at least one disability be evaluated 
at 40 percent or higher.  See 38 C.F.R. § 4.16(a).
 
Extraschedular Criteria.
 
It is the established policy of the Department of Veterans 
Affairs, however, that all veterans who are unable to secure and 
follow a substantially gainful  occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  The rating board will include a full statement  as to 
the Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).
  
In determining whether a claimant is entitled to total disability 
evaluation based on individual unemployability due to service-
connected disorders for compensation purposes, neither the 
claimant's non-service-connected disabilities nor his advancing 
age may be considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a total 
disability evaluation based on individual unemployability due to 
service-connected disorders claim, it is necessary that the 
record reflect some factor which places the claimant's case in a 
different category than other veterans with an equal rating of
 disability.  Id. 
 The United States Court of Appeals for Veterans Claims has 
clarified that, where a claimant does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a), the Board has no authority 
to assign a total disability evaluation based on individual 
unemployability due to service-connected disorders rating under 
38 C.F.R. § 4.16(b) in the first instance, but must first refer 
the claim to the Director, Compensation and Pension Service for 
initial extraschedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001); see also 38 C.F.R. § 3.321(b)(1).  There is 
no prohibition, however, with the Board denying referral for 
consideration of entitlement to an extraschedular rating.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).
 
The essential issue is whether the Veteran's service-connected 
disabilities alone preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  38 C.F.R. § 
4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record 
must reflect that circumstances, apart from nonservice-connected 
conditions, place him in a different position than other veterans 
having the same compensation rating.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  The 
ultimate question is whether the Veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose.
 
Analysis
 
The Veteran's most significant nonservice-connected disability is 
his low back disorder, which he has candidly conceded has nothing 
to do with his service connected bilateral wrist disorder or his 
skin disorder of the feet.  The Board remanded the appeal 
specifically for medical examinations and opinions as to the 
impact of the service-connected disabilities on the Veteran's 
employability.
 
The February 2009 VA joints examination report notes the RO's 
request that all prior examinations and reports be considered.  
The examiner noted the claims file and all electronic records 
related to the Veteran were reviewed.  The Veteran, who is right 
hand dominant, complained of chronic bilateral wrist pain and 
numbness, tingling in all fingertips which caused him to drop 
things without knowing it, and constant wrist aching.  He denied 
using braces or medications.  The examiner noted that the 
complaints of constant numbness and tingling in the fingertips 
were not associated with a specific dermatome.  Multiple 
surgeries to excise a ganglion cyst were noted, the most recent 
of which was in July 2004.  The Veteran reported that typing or 
writing aggravated his hands.  The examiner noted the Veteran 
used a cane in his left hand to ambulate, and the appellant 
reported that he did not drive much anymore since he no longer 
felt safe doing so.  The examiner noted that prior 
electromyographs showed a mild chronic C7 root lesion, but no 
evidence of wrist or elbow polyneuropathy or compression 
neuropathy.  The evidence did, however, show mild bilateral L5 
root and left S1 root lesions, which were consistent with eight 
previous back surgeries.  The Veteran had completed four years of 
college, and had worked as a teacher, driver's education 
instructor, and web designer.  He reported not working full time 
since February 1997, which the examiner noted was in conjunction 
with the last two back surgeries.
 
The Veteran reported having difficulty with activities of daily 
living, wrist pain with repetitive activity, and hand grip 
weakness.  He denied difficulty with bathing or dressing, but 
indicated occasional wrist pain when trying to wipe himself after 
toileting.  He reported using a cane for his back disorder, which 
caused limited walking tolerance.  He used no braces, other aids, 
or medications, for his bilateral wrist disorder.  The Veteran 
did not describe any specific flare-ups, aggravating factors, or 
any incapacitating event related to his wrists other than that 
they hurt all the time.  As concerned the numbness and tingling 
in the fingertips and wrist pain, the Veteran noted it had 
remained more or less the same over the years.  He did not report 
any joint swelling or heat. 
 
Physical examination revealed the Veteran to be in some distress 
about his general medical condition, and he was somewhat 
histrionic.  There was no evidence of any synovitis in either 
wrist, and there was no muscle atrophy.  He had a questionably 
positive Phalen's test bilaterally and a negative Tinel's and 
Finkelstein.  Both wrists manifested full passive range of 
motion, but the Veteran complained of pain with any motion in any 
plane of both wrists.  Active range of motion bilaterally was 0 
to 50 degrees on dorsiflexion and palmar flexion; 0 to 15 degrees 
on radial deviation; and 0 to 25 degrees on ulnar deviation.  The 
appellant complained of pain throughout all movements.  The 
Veteran's complaints of pain notwithstanding, there was no 
increased pain, fatigue, or incoordination on repetitive use.  He 
had 4+/5 strength in all muscle groups and tended not to put 
forth much effort.  He had give away strength with wrist flexors 
and extensors bilaterally and full range of motion of the 
proximal interphalangeal and distal interphalangeal joints of all 
of the fingers and the interphalangeal and metacarpophalangeal 
joints of both thumbs.  The examiner noted good grip strength 
when the Veteran shook his hand, but during grip strength testing 
the appellant showed little effort.  The examiner also noted the 
Veteran was able to grip his cane very well with his left hand.  
Pronation and supination bilaterally was 0 to 80 degrees-
actively and passively.  There was no pain or fatigue, etc., in 
either plane.  X-rays of the wrists showed no fracture, 
dislocation, or bony lesions.  The joint spaces were preserved, 
and there was no soft tissue swelling.  It was a normal 
examination of the wrists bilaterally.
 
The examiner noted the Veteran's prior negative workups, to 
include for rheumatoid involvement.  The examiner noted the 
Veteran reported moderate pain on repetitive use, and that the 
appellant was very focused on his pain.  Significantly, there was 
no objective evidence of arthritis or synovitis in either wrist; 
and no evidence of a recurrence of the left wrist ganglion cyst.  
The examiner noted the Veteran had complaints of significant 
pain, complaints of limitation of wrist function,  and a history 
of prior ganglion cyst excision surgeries but little evidence of 
any pathology in either wrist.  Decreased sensation was noted in 
the fingertips to 2-point discrimination, but he was able to 
discriminate sharp and dull in all fingertips bilaterally.
 
The examiner opined that while it was difficult to describe any 
current limitations that resulted from the Veteran's service-
connected disabilities as it related to his ability to obtain and 
maintain substantially gainful employment.  The examiner, 
however, noted the Veteran's education level and occupation 
experience and opined that the appellant was able to do a light 
sedentary type of job such as teaching.  The examiner opined 
further than most of the Veteran's disability resulted from his 
low back disability, as it impacted walking, standing, bending, 
stooping, or lifting.  The examiner then asked to see and review 
a functional capacity study conducted by one the Veteran's 
private physician who treated his low back disorder.
 
The AMC/RO provided the assessment to the examiner for further 
assessment. The March 2010 addendum report notes the VA examiner 
observed that the assessment was performed by a Dr. SE in June 
2007 after the Veteran's lumbar spine surgery.  Dr. SE noted that 
the Veteran could return to sedentary activity.  He was, however,  
restricted to lifting no more than 10 pounds, and to limited 
standing, sitting, kneeling, bending, pushing, pulling, or 
twisting.  Significantly, the appellant is not service connected 
for a lumbar disorder, and all of these restrictions were 
secondary to the Veteran's nonservice connected lumbar spine 
disability.  Dr. SE noted the Veteran was going to return to 
school.  The VA examiner noted that the Dr. SE's assessment shed 
little light on the impact of the Veteran's service-connected 
disabilities.  The March 2010 examiner opined that although the 
Veteran has significant complaints related to pain there was 
little or no physical or x-ray findings. In sum, the VA examiner 
opined it was not as least as likely as not, that the Veteran's 
service-connected disabilities render him unable to obtain and 
maintain some type of gainful employment; and it was likely the 
appellant is employable-at least in some type of sedentary 
occupation.
 
The Board notes that a February 2009 skin examination includes 
the opinion that the Veteran's bilateral tinea pedis did not 
preclude him from obtaining employment.  As set forth above, the 
other VA examiner factored this finding in by recommending 
sedentary employment.  

The Board notes the Veteran's assertion that proof of 
unemployability is shown by the fact that he was released from a 
VA job.  The Board, however, rejects this assertion, as the 
findings related to that decision show that the appellant stopped 
working due to the limitations imposed by his nonservice 
connected low back disorder, rather than his bilateral wrist 
disorder and tinea pedis.

In addition to the medical findings and opinions of record, the 
Board discerns no evidence that indicates the Veteran's 
disability picture is exceptional from that of other veterans 
similarly situated.  Thus, the preponderance of the evidence is 
against a referral for consideration of individual 
unemployability on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).

The appeal is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to referral for consideration of individual 
unemployability on an extraschedular basis is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


